Citation Nr: 0721027	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-22 532	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1949 to 
December 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) as a merged appeal from November 2004 and February 
2006 rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Oakland, California.  
In November 2004, the RO denied service connection for 
bilateral hearing loss and tinnitus.  The veteran appealed 
these issues in June 2005.  The February 2006 RO decision 
denied service connection for a right knee disability and a 
low back disability.  The veteran appealed these issues in 
August 2006.

In March 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Oakland RO.  A 
transcript of the hearing is of record.  The case has been 
advanced on the Board's docket.  


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset during 
active service or result from disease or injury in service, 
nor was sensorineural hearing loss demonstrated within one 
year of separation from service.

2. Tinnitus did not have its onset during active service or 
result from disease or injury in service.

3.  A low back disability did not have its onset during 
active service or result from disease or injury in service.

4.  A right knee disability did not have its onset during 
active service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  A low back disability was not incurred in or aggravated 
by active military service, nor may arthritis of the spine be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2006).

4.  A right knee disability was not incurred in or aggravated 
by active military service, nor may arthritis of the knee be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in July 
2004, December 2005, and March 2006.  The July 2004 letter 
advised the veteran of the information necessary to 
substantiate her hearing loss and tinnitus claims and of her 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The December 2005 letter did so for 
the veteran's low back and right knee claims.  In addition, 
these letters expressly told the veteran to provide any 
relevant evidence in her possession.  See 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  The March 2006 letter notified the 
veteran of the information and evidence necessary to 
establish a disability rating and an effective date from 
which payment shall begin.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, private medical 
records, VA medical records, a VA examination report from May 
2005, and a transcript from the veteran's March 2007 Board 
hearing.  While the veteran has not been afforded a VA 
examination with respect to her back and right knee 
disability claims, the lack of evidence of an in-service 
disease or injury makes a VA examination unnecessary in 
allowing the Board to decide the case.  See generally 38 
C.F.R. § 3.159(c)(4).  

The Board further notes that the veteran has requested that 
VA obtain medical records showing treatment for back and 
right knee injuries in approximately 1952.  Without evidence 
of an in-service chronic back or right knee disability, 
however, obtaining these records will not help establish the 
veteran's claims.  Therefore, these records are unnecessary 
to resolution of the veteran's claims.  There are no 
identified, outstanding records requiring further 
development.  Therefore, the duties to notify and assist 
having been met, the Board turns to the analysis of the 
veteran's claims on the merits.

Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Further, if a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303.  Service connection may also 
be granted for a disease first diagnosed after service when 
all of the evidence establishes that the disease was incurred 
in service.  Id.  For certain chronic disorders, such as 
hearing loss or arthritis, service connection may be granted 
if the disease becomes manifest to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Hearing Loss and Tinnitus

With respect to claims of service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 then operates to establish when a hearing loss 
can be service connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, the veteran currently has bilateral sensorineural 
hearing loss of a level that is considered a disability under 
38 C.F.R. § 3.385.  This is shown in a May 2004 audiological 
evaluation, which diagnoses moderate-to-severe high frequency 
sensorineural hearing loss bilaterally, and in a May 2005 VA 
examination report, which notes mild-to-moderate high 
frequency sensorineural hearing loss bilaterally.  Tinnitus 
was also diagnosed in both reports.  

The May 2004 record is the earliest medical evidence 
documenting the veteran's hearing loss and tinnitus, and the 
earliest medical evidence showing that the veteran had any 
audiological disability at all.  What is not shown by these 
records, however, is a link between the veteran's period of 
service, during which time no hearing loss or tinnitus was 
shown, and her current disabilities.

The veteran contends that her hearing loss and tinnitus were 
caused by in-service acoustic trauma from a wind tunnel that 
operated close to her barracks and workplace.  At her March 
2007 hearing, she testified to no post-service occupational 
or recreational noise exposure.  She also testified to 
constantly hearing what sounded like crickets during service 
and ever since.  Her husband also testified that he 
remembered his wife complaining of these sounds shortly after 
her separation from service.   

Although the statements of the veteran and her husband are 
credible, the Board must point out that there is no medical 
evidence on file to show that the veteran developed chronic 
hearing loss or tinnitus as a result of in-service exposure 
to excessive noise.  The file contains no medical evidence 
showing complaints or medical findings regarding defective 
hearing or ear problems during her period of service, at 
separation, or for many years thereafter.  To the contrary, 
the service examination for discharge in December 1950 shows 
normal (15/15) hearing on whispered voice testing (as was the 
enlistment examination in November 1949).  On her claim form, 
the veteran stated that her disability began in 1995, some 45 
years after her December 1950 separation.  Moreover, it is 
not until the June 2004 claim for service connection that the 
veteran reported hearing loss to VA.  

Even though the veteran has not alleged, and the facts do not 
show, that the veteran was diagnosed with hearing loss at 
discharge from service or sensorineural hearing loss within 
one year from separation from service, service connection is 
not precluded if hearing loss or tinnitus can otherwise be 
linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 
(1992).  On review of the record, however, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims.  No competent medical evidence has 
otherwise been presented to show a causal nexus between in-
service acoustic trauma and the veteran's current hearing 
loss or tinnitus.

The only nexus opinions of record appear in the May 2004 and 
May 2005 doctors' reports.  The May 2005 VA examination 
report states that hearing loss and tinnitus are less likely 
as not due to military service.  The examiner further stated 
that the hearing loss was more likely than not due to 
presbycusis (loss of ability to perceive or discriminate 
sounds associated with aging, Stedman's Medical Dictionary, 
27th ed.) and the tinnitus is of unknown etiology.  The Board 
finds this opinion to be highly probative to the issues at 
hand because it was offered by a medical expert with the 
proper training to render the requested opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  This opinion 
is also based on both a review of the veteran's medical 
history and physical examination of the veteran.  

The May 2004 report, written by a private audiologist, notes 
the veteran's medical history, discusses the results of the 
audiological evaluation, and concludes that "[i]t is 
possible that [the veteran's] history of noise exposure 
contributed to this hearing loss.  Other contributing 
factors, such as presbycusis, cannot be ruled out."  This 
opinion is of some probative value, in that it was rendered 
by an individual who possessed the necessary professional 
training to conduct an examination and render a medical 
diagnosis.  See id.  The probative weight of this nexus 
opinion, however, is greatly diminished by the fact that 
there is no indication the examiner had reviewed the 
veteran's medical records before offering the opinion.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995) (noting the Board is 
not bound to accept medical opinions based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence).  

The Board further notes that this opinion does not clearly 
support the veteran's claims, nor does it contradict the 
conclusion of the May 2005 report.  The May 2004 report 
states that presbycusis, which in May 2005 was indicated as 
the more likely cause of the veteran's hearing loss, could 
not be ruled out.  Moreover, the May 2004 statement 
indicating that a relationship between in-service noise 
exposure and current hearing loss "is possible" is not the 
same as one indicating that a relationship is "at least as 
likely as not."  See Bostain v. West, 11 Vet. App. 124, 127-
28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of 'may' also implies 
'may or may not' and is too speculative to establish medical 
nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) 
(doctor's statement framed in terms such as 'could have been' 
is not probative).

The Court has held that medical opinions which are 
speculative, general, or inconclusive in nature cannot 
support a claim. See Obert, supra; Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Nor can the Board accept medical diagnoses 
or nexus opinions rendered by a layperson who does not have 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Therefore the Board cannot accept the veteran's own theory as 
to the origin of her hearing loss and tinnitus, nor can the 
Board substitute its own medical judgment for that of a 
medical professional.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  

In the case at hand, there is a highly probative medical 
opinion of record that concludes the veteran's hearing loss 
and tinnitus are less likely as not due to her military 
service.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule 
as required by law and VA regulations.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 3.102.  The preponderance of the 
evidence is against the veteran's claims for service 
connection for hearing loss and tinnitus, and the appeal as 
to these issues must be denied.

Low Back and Right Knee Disabilities

The veteran has also requested service connection for low 
back and right knee disabilities.  She has stated that she 
fell and injured her back and right knee in service.  Medical 
records indicate current degenerative changes in the knee and 
moderate osteoarthritis with periarticular sclerosis and 
marginal osteophyte formation in the lumbosacral spine.  
Unfortunately, however, there is no medical evidence of 
record demonstrating that the veteran had a chronic low back 
or right knee disability in service, and there is no evidence 
of record to establish that the veteran developed arthritis 
in the low back or the right knee within one year of 
separation from service.

The veteran's service medical records reflect no history of 
injury to the low back or the right knee before she entered 
service in November 1949.  The veteran's service medical 
records do not reflect she ever complained of or was treated 
for right knee pain.  The veteran's December 1950 discharge 
examination notes no significant abnormalities in her spine 
and extremities.  

The only potentially relevant evidence of an in-service low 
back disability is shown in a September 1950 medical record.  
At the time, the veteran was four months pregnant and had 
developed cramps in her lower abdomen.  This discomfort later 
became low back pain with frequent urination.  Urinalysis 
revealed pus and some red blood cells in the veteran's urine.  
She was prescribed forced fluids, and her symptoms and urine 
resolved themselves after 24 hours.  The medical record 
suggests that this may have been an infection or other 
illness, but does not refer to a spinal injury.  There is no 
mention of a recurrence of this condition while in service, 
and the veteran's discharge medical examination report does 
not reflect that the veteran experienced any other low back 
pain while in service.  Therefore, the September 1950 medical 
record is not evidence that the veteran incurred her current 
osteoarthritis while in service.

Nor is there medical evidence in the veteran's claims file to 
show that she had symptoms of arthritis within one year of 
separation from service.  The veteran mentioned that she was 
treated for her back and knee conditions after service.  
However, she separated from service in December 1950 and 
testified that she did not receive treatment for these 
conditions within one year of separation.  Furthermore, 
according to an October 1996 private medical report, the 
veteran reported having episodic low back pain on and off for 
the previous 20 years, which would begin approximately 25 
years after separation.  The veteran further stated that she 
has had no injuries to her back.  A neurosurgery medical 
record states that the veteran started complaining of 
difficulty walking about three years prior to this December 
1996 consultation.  No mention is made of an in-service 
injury or of right knee symptoms that go back to 1950.  

According to an August 2005 doctor's statement, the veteran's 
medical conditions are more likely than not due to her 
reported in-service injury.  The Board assigns little 
probative value to this opinion, however, in that it is not 
supported by the medical evidence of record.  Rather, it 
appears to be based on the veteran's own report of her 
medical history.  See LeShore, supra.  Moreover, there is no 
indication that the doctor had access to the veteran's 
service medical records, which document no in-service 
accident, no complaints of low back pain or right knee pain 
due to an in-service injury, and normal physical findings at 
separation from service.  Therefore, the August 2005 
statement does not address this negative evidence.  In the 
absence of medical evidence of a chronic disability in 
service or pertinent manifestation of arthritis within one 
year of separation, the veteran's claim cannot be granted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102.  The preponderance of the evidence is 
against the veteran's claims, and they must be denied.  The 
veteran, of course, may apply at any time to reopen the 
claims with new and material evidence.   




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


